DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N
16/270,928 filed on March 31, 2022. Claims 1 to 20 are pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a method for generating a unified knowledge graph, comprising: receiving entity data from a data source comprising a plurality of nodes; forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes: disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within the respective type-specific group of nodes; creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes; creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of nodes; and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph; and forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph is a queryable graph databases and  comprises only master nodes associated with each set of related nodes in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph.
The limitations directed towards forming a plurality of type-specific groups of nodes based on the received entity data, for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within the respective type-specific group of nodes, creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes, creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of nodes, forming a unified knowledge graph based on a plurality of type-specific subgraphs, and  comprises only master nodes associated with each set of related nodes in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, and wherein the unified knowledge graph is a queryable graph databases nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “receiving entity data from a data source comprising a plurality of nodes”, “exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph” and “wherein the unified knowledge graph is a queryable graph databases”, the mention of “forming”, “disambiguating”, and “creating”,  in the context of this claim, encompasses a user mentally grouping entities (or nodes) based on type and thinking of relationships between entities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, and wherein the unified knowledge graph is a queryable graph databases. A queryable graph database as recited in claim 1 is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving and transmitting). Receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph is considered by the examiner to be mere data gathering such that it amounts to no more than insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, wherein the unified knowledge graph is a queryable graph databases as recited in claim 1 is recited at a high level of generality to apply the exception using generic computer components. Receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitation of receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, and wherein the unified knowledge graph is a queryable graph databases  does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to claim 8, the claim recites a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes; forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes: disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within the respective type-specific group of nodes; creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes; creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of nodes; and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph; and forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph is a queryable graph databases and  comprises only master nodes associated with each set of related nodes in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph.
The limitations directed towards forming a plurality of type-specific groups of nodes based on the received entity data, for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within the respective type-specific group of nodes, creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes, creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of nodes, forming a unified knowledge graph based on a plurality of type-specific subgraphs, and comprises only master nodes associated with each set of related nodes in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, wherein the unified knowledge graph is a queryable graph database, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising receiving entity data from a data source comprising a plurality of nodes”, “exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph”, and “wherein the unified knowledge graph is a queryable graph database” the mention of “forming”, “disambiguating”, and “creating”,  in the context of this claim, encompasses a user mentally grouping entities based on type and thinking of relationship between entities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 8 recites a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, wherein the unified knowledge graph is a queryable graph databases. A processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, and wherein the unified knowledge graph is a queryable graph databases, as recited in claim 8 is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving and transmitting). Receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph is considered by the examiner to be mere data gathering such that it amounts to no more than insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, wherein the unified knowledge graph is a queryable graph database as recited in claim 8 is recited at a high level of generality to apply the exception using generic computer components. Receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitation of receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 8 is not patent eligible.
With respect to claim 15, the claim recites a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes; forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes: disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within the respective type-specific group of nodes; creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes; creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of nodes; and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph; and forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph is a queryable graph databases and  comprises only master nodes associated with each set of related nodes in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph.
The limitations directed towards forming a plurality of type-specific groups of nodes based on the received entity data, for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within the respective type-specific group of nodes, creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes, creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of nodes, forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph is a queryable graph databases and  comprises only master nodes associated with each set of related nodes in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, wherein the unified knowledge graph is a queryable graph database nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes”, “exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph”, “wherein the unified knowledge graph is a queryable graph database” the mention of “forming”, “disambiguating”, and “creating”,  in the context of this claim, encompasses a user mentally grouping nodes (or entities) based on type and thinking of relationships between entities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 15 recites a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph. A non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, wherein the unified knowledge graph is a queryable graph databases as recited in claim 15 is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving and transmitting). Receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph is considered by the examiner to be mere data gathering such that it amounts to no more than insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of nodes, exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph, and wherein the unified knowledge graph is a queryable graph databases as recited in claim 15 is recited at a high level of generality to apply the exception using generic computer components. Receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitation of receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 15 is not patent eligible.
With respects to claims 2, 9, and 16, the limitations are directed towards consolidating a plurality of entity relationships across the plurality of type-specific subgraphs; and creating a database entry in a relationship database relating to any consolidated relationship. These additional limitations are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). Claims 2, 9, and 16, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 3, 10, and 17, the limitations are directed towards forming the plurality of type-specific groups of nodes based on the received entity data comprises determining a type for each respective node based on a label of an associated entity. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can form the plurality of type-specific groups of nodes based on the received entity data by determining a type for each respective node based on a label of an associated entity. Therefore, claims 3, 10, and 17, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 4, 11, and 18, the limitations are directed towards disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within a type-specific group of nodes comprises: determining a blocked data set from the entity data in the respective type-specific group of nodes based on a blocking parameter, wherein: the blocked data set comprises data regarding a first set of nodes, and the first set of nodes is a subset of a second set of nodes represented in the respective type-specific group of nodes; and matching at least two nodes in the first set of nodes in the blocked data set. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine a blocked data set from the entity data in the respective type-specific group of nodes based on a blocking parameter, wherein the blocked data set comprises data regarding a first set of nodes, and the first set of entities is a subset of a second set of nodes represented in the respective type-specific group of nodes and matching at least two nodes in the first set of nodes in the blocked data set. Therefore, claims 4, 11, and 18, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 5, 12, and 19, the limitations are directed towards matching the at least two nodes in the first set of nodes in the blocked data set comprises matching the at least two nodes based on at least one identical attribute associated with each node of the at least two nodes. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can match the at least two nodes in the first set of nodes in the blocked data set by matching the at least two nodes based on at least one identical attribute associated with each node of the at least two nodes. Therefore, claims 5, 12, and 19, do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claims 6, 13, and 20, the limitations are directed towards matching the at least two nodes in the first set of nodes in the blocked data set comprises matching the at least two nodes based on a machine learning algorithm. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can match the at least two nodes in the first set of nodes in the blocked data set by matching the at least two nodes based on a machine learning algorithm. Therefore, claims 6, 16, and 20, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 7 and 14, the limitations are directed towards he machine learning algorithm is a clustering algorithm. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can utilize a clustering algorithm associated with a machine learning algorithm. Therefore, claims 7 and 14, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US Patent No.: US 9424668 B1) hereinafter Petrou, in view of Panwar et al. (U.S. Publication No.: US 20090144319 A1) hereinafter Panwar, and further in view of Ravizza et al. (U.S Patent No.: US 10621368 B2) hereinafter Ravizza.
As to claim 1:
Petrou discloses:
A method for generating a unified knowledge graph [Column 1 Lines 53-63 teaches once a session is complete, the system stitches the content graphs generated for the images included in the session together to generate a combined graph. The combined graph may be generated using graph isomorphism techniques, which identify and combine common nodes between two separate graphs. For example, the system may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph and may have one content node, a content node from each of the content graphs, or any quantity in between. Note: The examiner interprets the combined graph to be the claimed unified knowledge graph.], comprising: 
receiving entity data from a data source comprising a plurality of nodes [Column 8 Lines 50-53 teaches the system 100 may also include an entity identification engine that matches items identified by the recognition engine 194 in one captured screen image to entities in a data graph. Column 9 Lines 1-8 teaches system 100 that includes an entity identification engine, the system 100 may also include the data graph. The data graph may be a large graph-based data store that stores data and rules that describe knowledge about the data in a form that provides for deductive reasoning. For example, in a data graph, information may be stored about entities in the form of relationships to other entities and properties or attributes about an entity. Column 9 Lines 19-29 teach data graph may be stored in an external storage device accessible from server 190 and/or mobile device 180. In some implementations, the data graph may be distributed across multiple storage devices and/or multiple computing devices, for example multiple servers. The entities, attributes, and relationships in the data graph may be searchable, e.g., via an entity index. For example, the entity index may include text by which an entity has been referred to. Thus, reference to the data graph may be understood to include an entity index that facilitates finding an entity using a text equivalent. Note: The examiner interprets an accessible and searchable data graph that is used to identify recognized entities in a captured screen image to be the claimed data source comprising a plurality of nodes, wherein the cited data graphs reasonably include the claimed plurality of nodes. In the context of the cited prior art, accessible and searchable entities and their relationships in a data graph reasonably includes the claimed receiving entity data from a data source.];
disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes [Column 2 Lines 50-58 teaches generating a combined graph from the plurality of content graphs by clustering the content nodes and disambiguating an entity mention in one of the plurality of images based on context derived from the combined graph. The operations may also include, for a cluster, selecting a content node from the cluster as a label for the cluster, wherein the cluster label is used as context for disambiguating the entity. Column 6 Lines 46-52 teaches the graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 7 Lines 2-5 teaches if four content nodes are associated with the string “to” and one content node is associated with the string “t0” the system may conclude the best string for the cluster label is “to”. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 9 Lines 11-16 teach entities may be related to each other by labeled edges that represent relationships. The labeled edges may be directed or undirected. For example, the entity representing the National Football League may be related to a Jaguar entity by a “has team” relationship. 
Note: The examiner interprets the cluster of nodes to be the claimed group of nodes. In the context of the cited prior art, operations including disambiguating entity mentions that are content nodes in a cluster, wherein a cluster may represent a node in the combined graph and may have one content node, a content node from each of the content graphs, or any quantity in between reads on the claimed disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes. To further elaborate, clusters with content nodes that are associated with a single string or entity is interpreted to be the claimed sets of related nodes representing a single entity within the respective group of nodes. Using the strings of the content node such as “to” and “t0” or labeled edges that represent relations, to agree on a label is interpreted to be the claimed disambiguating the nodes within the respective group of nodes. For example, in the context of the cited prior art, if two nodes in a cluster have the strings “Barack” and “Obama” respectively, an agreed upon label could be “Barack Obama”. Therefore, the agreed upon label is interpreted to be a result of disambiguating nodes in the cluster. Entities can be a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these and the cited clusters reasonably include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Therefore, the cluster including “to” and “t0” or “Barack” and “Obama” is interpreted to read on the claimed group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes.];
creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Note: The examiner interprets the label representing the cluster, wherein the label can be a node selected from a cluster to be the claimed  creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes. The label or labeled selected node from a cluster is used to represent the cluster of related nodes. ]
creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of related nodes [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The examiner interprets the cited selected node from the cluster to be the claimed master node. The cited nodes in a cluster are selected to be labels that are used to represent the cluster in a combined graph. The cited nodes in a cluster related to other nodes in the cluster based on similarity metric such as edge similarity reads on the claimed relationships. Selected (master) nodes that are labels can reasonably be an entity such as a person, place, item, idea, topic, word, phrase, abstract concept, concrete element.  The cited generated cluster is interpreted to include a selected (master) node as a label and other nodes that the selected (master) node is selected from, therefore reading on the claimed creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of related nodes. 
exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective group of nodes to a subgraph, forming a unified knowledge graph based on a plurality of subgraphs [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The cited generating a cluster of nodes, including a representative node for the cluster based on edge similarity reads on the claimed exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective group of nodes to a subgraph. The cited cluster is interpreted to be the claimed subgraph, the label for the cluster resulting from selecting a node in the cluster to represent the cluster in the combined graph is interpreted to be the claimed master node, and the cluster nodes selected to be in the cluster based on edge or string similarity is interpreted to read on the claimed entity relationships, wherein the cluster contains nodes that are related based on edge or string similarity. In the context of the cited prior art, nodes in the cluster are interpreted to reasonably include entities and the combined graph is interpreted to be the claimed unified knowledge graph.]
the unified knowledge graph is a queryable database and comprises only master nodes associated with each of related entities in each subgraph [Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 7 Lines 26-28 teach the combined graph 140 may be provided for additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, indexing, etc. Column 10 Lines 66-67 and Column 11 Lines 1-3 teaches the data stores may include the screen capture images, content graphs, and one or more combined graphs 140, as well as a screen capture index, and other data stores used to generate annotation data. The data stores may be stored on any non-transitory memory. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 40-41 teach the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The examiner interprets the combined graph 140 may be provided for additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, and indexing reads on the claimed queryable database, wherein a data store includes one or more combined graphs (unified knowledge graph) and additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, and indexing must include reading(querying)  data from the combined graph. The combined graphs including labeled representations of clusters is interpreted to read on the claimed the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph. The cited clusters are interpreted to include the claimed related entities, wherein clusters are interpreted to be generated based on edge (relationship) similarity. Therefore nodes in the cluster are related based on a similarity metric and the label of the cluster (master node) is the word used to represent the cluster in the combined graph.] 
Petrou discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, type-specific group, respective type-specific groups, and each type specific subgraph.
Panwar discloses: 
forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, type-specific group, respective type-specific groups, and each type specific subgraph [Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities common entity type grouped multiple groups of entity types, as taught by Panwar (Paragraph 0181), because both applications are directed to entity processing; incorporating entities common entity type grouped multiple groups of entity types satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

Petrou and Panwar disclose most of the limitation as set forth in claim 1 but do not appear to expressly disclose a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph.
Ravizza discloses:
a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph [FIG. 2:202 teaches a graph that includes only summary nodes of lower layer levels. FIG. 2:206 teaches a lower level graph that is summarized in to a single node in FIG. 2:204 and graph 208 is summarized into a single node 210 in the graph in layer 202. Note: The graph in layer 202 is interpreted to have less than a sum of the number nodes in each subgraph 206 or 204. The graph in layer 202 or the graph 208 is interpreted to be the claimed unified knowledge graph and graph 206 or 208 is interpreted to be subgraphs that are interpreted read on the claimed less than a sum of the number of nodes in each subgraph.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou and Panwar, by incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs, as taught by Ravizza (Column 8 Lines 58-65 and Figure 2), because the three applications are directed to graph processing; incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs provides for the elementary facts to be stored on the lowest layer of the knowledge graph and managing access to data can be more easily applied (see Ravizza Column 8 Lines 62-64 and Column 8 Line 67-Column 9 Line 1).

As to claim 2:
Petrou discloses:
The method of Claim 1, further comprising: consolidating a plurality of entity relationships across the plurality of type-specific subgraphs; and creating a database entry in a relationship database relating to any consolidated relationship [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. 
Note: The cited generating a cluster of nodes, including a representative node for the cluster based on edge similarity reads on the claimed a plurality of entity relationships across the plurality of type-specific subgraphs. The cited cluster is interpreted to be the claimed subgraph, the label for the cluster resulting from selecting a node in the cluster from among other nodes in the cluster to represent the cluster in the combined graph is interpreted to be in the claimed consolidating a plurality of entity relationships across the plurality of type-specific subgraphs, and the cluster nodes selected to be in the cluster based on edge or string similarity is interpreted to read on the claimed entity relationships, wherein the cluster contains nodes that are related based on edge or string similarity. The label for the cluster resulting from selecting a node in the cluster is interpreted to be a result the claimed consolidating. The cited cluster includes a plurality of nodes and only one node is selected to represent the cluster, therefore the cluster has been consolidated to one node and the one node is used as a label to represent the cluster in the combined graph. The combined graph is interpreted to be the claimed relationship database and label representing the clusters in the combined graph are interpreted to be the claimed created database entries relating to any consolidated relationship. The cited clusters are interpreted to be the claimed consolidated relationships. The labels are related to the clusters]

As to claim 3:
Petrou, Panwar, and Ravizza disclose all of the limitation as set forth in claim 1.
Panwar also discloses: 
The method of Claim 1, wherein forming the plurality of type-specific groups of nodes based on the received entity data comprises 
determining a type for each respective node based on a label of an associated entity [Paragraph 0105 teaches identity objects are project specific tables created to identify types and all associated subtypes for each type. Paragraph 0106 teaches the above defined schema permits modeling a full-fledged object model which includes entities (an identity/entity pair) and relations between entities (an association between two entities identified by an entity source ID and an entity target ID. Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated. Note: Identity objects that are project specific tables created to identify types and subtypes are interpreted to be the claimed label of an associated entity. The cited identity/entity pair is interpreted to represent the claimed label of an associated entity, wherein the identity is associated with identifying types and subtypes. The cited entities are interpreted be to nodes in the cited group, therefore the cited determined types of entities for each node in a group reads on the claimed determining a type for each respective node based on a label of an associated entity.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities of common entity type grouped into multiple groups of entity types using identity object to identify entity types and subtypes, as taught by Panwar (Paragraph 0105, 0106, and 0181), because both applications are directed to entity processing incorporating entities of common entity type grouped into multiple groups of entity types using identity object to identify entity types and subtypes satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

As to claim 8:
Petrou discloses:
A processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: 
receiving entity data from a data source comprising a plurality of nodes [Column 8 Lines 50-53 teaches the system 100 may also include an entity identification engine that matches items identified by the recognition engine 194 in one captured screen image to entities in a data graph. Column 9 Lines 1-8 teaches system 100 that includes an entity identification engine, the system 100 may also include the data graph. The data graph may be a large graph-based data store that stores data and rules that describe knowledge about the data in a form that provides for deductive reasoning. For example, in a data graph, information may be stored about entities in the form of relationships to other entities and properties or attributes about an entity. Column 9 Lines 19-29 teach data graph may be stored in an external storage device accessible from server 190 and/or mobile device 180. In some implementations, the data graph may be distributed across multiple storage devices and/or multiple computing devices, for example multiple servers. The entities, attributes, and relationships in the data graph may be searchable, e.g., via an entity index. For example, the entity index may include text by which an entity has been referred to. Thus, reference to the data graph may be understood to include an entity index that facilitates finding an entity using a text equivalent. Note: The examiner interprets an accessible and searchable data graph that is used to identify recognized entities in a captured screen image to be the claimed data source comprising a plurality of nodes, wherein the cited data graphs reasonably include the claimed plurality of nodes. In the context of the cited prior art, accessible and searchable entities and their relationships in a data graph reasonably includes the claimed receiving entity data from a data source.];
disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes [Column 2 Lines 50-58 teaches generating a combined graph from the plurality of content graphs by clustering the content nodes and disambiguating an entity mention in one of the plurality of images based on context derived from the combined graph. The operations may also include, for a cluster, selecting a content node from the cluster as a label for the cluster, wherein the cluster label is used as context for disambiguating the entity. Column 6 Lines 46-52 teaches the graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 7 Lines 2-5 teaches if four content nodes are associated with the string “to” and one content node is associated with the string “t0” the system may conclude the best string for the cluster label is “to”. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 9 Lines 11-16 teach entities may be related to each other by labeled edges that represent relationships. The labeled edges may be directed or undirected. For example, the entity representing the National Football League may be related to a Jaguar entity by a “has team” relationship. 
Note: The examiner interprets the cluster of nodes to be the claimed group of nodes. In the context of the cited prior art, operations including disambiguating entity mentions that are content nodes in a cluster, wherein a cluster may represent a node in the combined graph and may have one content node, a content node from each of the content graphs, or any quantity in between reads on the claimed disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes. To further elaborate, clusters with content nodes that are associated with a single string or entity is interpreted to be the claimed sets of related nodes representing a single entity within the respective group of nodes. Using the strings of the content node such as “to” and “t0” or labeled edges that represent relations, to agree on a label is interpreted to be the claimed disambiguating the nodes within the respective group of nodes. For example, in the context of the cited prior art, if two nodes in a cluster have the strings “Barack” and “Obama” respectively, an agreed upon label could be “Barack Obama”. Therefore, the agreed upon label is interpreted to be a result of disambiguating nodes in the cluster. Entities can be a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these and the cited clusters reasonably include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Therefore, the cluster including “to” and “t0” or “Barack” and “Obama” is interpreted to read on the claimed group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes.];
creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Note: The examiner interprets the label representing the cluster, wherein the label can be a node selected from a cluster to be the claimed  creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes. The label or labeled selected node from a cluster is used to represent the cluster of related nodes. ]
creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of related nodes [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The examiner interprets the cited selected node from the cluster to be the claimed master node. The cited nodes in a cluster are selected to be labels that are used to represent the cluster in a combined graph. The cited nodes in a cluster related to other nodes in the cluster based on similarity metric such as edge similarity reads on the claimed relationships. Selected (master) nodes that are labels can reasonably be an entity such as a person, place, item, idea, topic, word, phrase, abstract concept, concrete element.  The cited generated cluster is interpreted to include a selected (master) node as a label and other nodes that the selected (master) node is selected from, therefore reading on the claimed creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of related nodes. 
exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective group of nodes to a subgraph, forming a unified knowledge graph based on a plurality of subgraphs [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The cited generating a cluster of nodes, including a representative node for the cluster based on edge similarity reads on the claimed exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective group of nodes to a subgraph. The cited cluster is interpreted to be the claimed subgraph, the label for the cluster resulting from selecting a node in the cluster to represent the cluster in the combined graph is interpreted to be the claimed master node, and the cluster nodes selected to be in the cluster based on edge or string similarity is interpreted to read on the claimed entity relationships, wherein the cluster contains nodes that are related based on edge or string similarity. In the context of the cited prior art, nodes in the cluster are interpreted to reasonably include entities and the combined graph is interpreted to be the claimed unified knowledge graph.]
the unified knowledge graph is a queryable database and comprises only master nodes associated with each of related entities in each subgraph [Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 7 Lines 26-28 teach the combined graph 140 may be provided for additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, indexing, etc. Column 10 Lines 66-67 and Column 11 Lines 1-3 teaches the data stores may include the screen capture images, content graphs, and one or more combined graphs 140, as well as a screen capture index, and other data stores used to generate annotation data. The data stores may be stored on any non-transitory memory. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 40-41 teach the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The examiner interprets the combined graph 140 may be provided for additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, and indexing reads on the claimed queryable database, wherein a data store includes one or more combined graphs (unified knowledge graph) and additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, and indexing must include reading(querying)  data from the combined graph. The combined graphs including labeled representations of clusters is interpreted to read on the claimed the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph. The cited clusters are interpreted to include the claimed related entities, wherein clusters are interpreted to be generated based on edge (relationship) similarity. Therefore nodes in the cluster are related based on a similarity metric and the label of the cluster (master node) is the word used to represent the cluster in the combined graph.] 

Petrou discloses most of the limitation as set forth in claim 8 but does not appear to expressly disclose forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, type-specific group, respective type-specific groups, and each type specific subgraph.
Panwar discloses: 
forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, type-specific group, respective type-specific groups, and each type specific subgraph [Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities common entity type grouped multiple groups of entity types, as taught by Panwar (Paragraph 0181), because both applications are directed to entity processing; incorporating entities common entity type grouped multiple groups of entity types satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

Petrou and Panwar disclose most of the limitation as set forth in claim 8 but do not appear to expressly disclose a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph.
Ravizza discloses:
a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph [FIG. 2:202 teaches a graph that includes only summary nodes of lower layer levels. FIG. 2:206 teaches a lower level graph that is summarized in to a single node in FIG. 2:204 and graph 208 is summarized into a single node 210 in the graph in layer 202. Note: The graph in layer 202 is interpreted to have less than a sum of the number nodes in each subgraph 206 or 204. The graph in layer 202 or the graph 208 is interpreted to be the claimed unified knowledge graph and graph 206 or 208 is interpreted to be subgraphs that are interpreted read on the claimed less than a sum of the number of nodes in each subgraph.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou and Panwar, by incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs, as taught by Ravizza (Column 8 Lines 58-65 and Figure 2), because the three applications are directed to graph processing; incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs provides for the elementary facts to be stored on the lowest layer of the knowledge graph and managing access to data can be more easily applied (see Ravizza Column 8 Lines 62-64 and Column 8 Line 67-Column 9 Line 1).

As to claim 9:
Petrou discloses:
The processing system of Claim 8, wherein the method further comprises: consolidating a plurality of entity relationships across the plurality of type-specific subgraphs; and creating a database entry in a relationship database relating to any consolidated relationship [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. 
Note: The cited generating a cluster of nodes, including a representative node for the cluster based on edge similarity reads on the claimed a plurality of entity relationships across the plurality of type-specific subgraphs. The cited cluster is interpreted to be the claimed subgraph, the label for the cluster resulting from selecting a node in the cluster from among other nodes in the cluster to represent the cluster in the combined graph is interpreted to be in the claimed consolidating a plurality of entity relationships across the plurality of type-specific subgraphs, and the cluster nodes selected to be in the cluster based on edge or string similarity is interpreted to read on the claimed entity relationships, wherein the cluster contains nodes that are related based on edge or string similarity. The label for the cluster resulting from selecting a node in the cluster is interpreted to be a result the claimed consolidating. The cited cluster includes a plurality of nodes and only one node is selected to represent the cluster, therefore the cluster has been consolidated to one node and the one node is used as a label to represent the cluster in the combined graph. The combined graph is interpreted to be the claimed relationship database and label representing the clusters in the combined graph are interpreted to be the claimed created database entries relating to any consolidated relationship. The cited clusters are interpreted to be the claimed consolidated relationships. The labels are related to the clusters]

As to claim 10:
Petrou, Panwar, and Ravizza disclose all of the limitation as set forth in claim 8.
Panwar also discloses: 
The processing system of Claim 8, wherein forming the plurality of type-specific groups of nodes based on the received entity data comprises 
determining a type for each respective node based on a label of an associated entity [Paragraph 0105 teaches identity objects are project specific tables created to identify types and all associated subtypes for each type. Paragraph 0106 teaches the above defined schema permits modeling a full-fledged object model which includes entities (an identity/entity pair) and relations between entities (an association between two entities identified by an entity source ID and an entity target ID. Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated. Note: Identity objects that are project specific tables created to identify types and subtypes are interpreted to be the claimed label of an associated entity. The cited identity/entity pair is interpreted to represent the claimed label of an associated entity, wherein the identity is associated with identifying types and subtypes. The cited entities are interpreted be to nodes in the cited group, therefore the cited determined types of entities for each node in a group reads on the claimed determining a type for each respective node based on a label of an associated entity.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities of common entity type grouped into multiple groups of entity types using identity object to identify entity types and subtypes, as taught by Panwar (Paragraph 0105, 0106, and 0181), because both applications are directed to entity processing incorporating entities of common entity type grouped into multiple groups of entity types using identity object to identify entity types and subtypes satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

As to claim 15:
Petrou discloses:
A non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: 
receiving entity data from a data source comprising a plurality of nodes [Column 8 Lines 50-53 teaches the system 100 may also include an entity identification engine that matches items identified by the recognition engine 194 in one captured screen image to entities in a data graph. Column 9 Lines 1-8 teaches system 100 that includes an entity identification engine, the system 100 may also include the data graph. The data graph may be a large graph-based data store that stores data and rules that describe knowledge about the data in a form that provides for deductive reasoning. For example, in a data graph, information may be stored about entities in the form of relationships to other entities and properties or attributes about an entity. Column 9 Lines 19-29 teach data graph may be stored in an external storage device accessible from server 190 and/or mobile device 180. In some implementations, the data graph may be distributed across multiple storage devices and/or multiple computing devices, for example multiple servers. The entities, attributes, and relationships in the data graph may be searchable, e.g., via an entity index. For example, the entity index may include text by which an entity has been referred to. Thus, reference to the data graph may be understood to include an entity index that facilitates finding an entity using a text equivalent. Note: The examiner interprets an accessible and searchable data graph that is used to identify recognized entities in a captured screen image to be the claimed data source comprising a plurality of nodes, wherein the cited data graphs reasonably include the claimed plurality of nodes. In the context of the cited prior art, accessible and searchable entities and their relationships in a data graph reasonably includes the claimed receiving entity data from a data source.];
disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes [Column 2 Lines 50-58 teaches generating a combined graph from the plurality of content graphs by clustering the content nodes and disambiguating an entity mention in one of the plurality of images based on context derived from the combined graph. The operations may also include, for a cluster, selecting a content node from the cluster as a label for the cluster, wherein the cluster label is used as context for disambiguating the entity. Column 6 Lines 46-52 teaches the graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 7 Lines 2-5 teaches if four content nodes are associated with the string “to” and one content node is associated with the string “t0” the system may conclude the best string for the cluster label is “to”. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 9 Lines 11-16 teach entities may be related to each other by labeled edges that represent relationships. The labeled edges may be directed or undirected. For example, the entity representing the National Football League may be related to a Jaguar entity by a “has team” relationship. 
Note: The examiner interprets the cluster of nodes to be the claimed group of nodes. In the context of the cited prior art, operations including disambiguating entity mentions that are content nodes in a cluster, wherein a cluster may represent a node in the combined graph and may have one content node, a content node from each of the content graphs, or any quantity in between reads on the claimed disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes. To further elaborate, clusters with content nodes that are associated with a single string or entity is interpreted to be the claimed sets of related nodes representing a single entity within the respective group of nodes. Using the strings of the content node such as “to” and “t0” or labeled edges that represent relations, to agree on a label is interpreted to be the claimed disambiguating the nodes within the respective group of nodes. For example, in the context of the cited prior art, if two nodes in a cluster have the strings “Barack” and “Obama” respectively, an agreed upon label could be “Barack Obama”. Therefore, the agreed upon label is interpreted to be a result of disambiguating nodes in the cluster. Entities can be a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these and the cited clusters reasonably include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Therefore, the cluster including “to” and “t0” or “Barack” and “Obama” is interpreted to read on the claimed group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes.];
creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Note: The examiner interprets the label representing the cluster, wherein the label can be a node selected from a cluster to be the claimed  creating a master node representing the single entity for every set of related nodes of the one or more sets of related nodes. The label or labeled selected node from a cluster is used to represent the cluster of related nodes. ]
creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of related nodes [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The examiner interprets the cited selected node from the cluster to be the claimed master node. The cited nodes in a cluster are selected to be labels that are used to represent the cluster in a combined graph. The cited nodes in a cluster related to other nodes in the cluster based on similarity metric such as edge similarity reads on the claimed relationships. Selected (master) nodes that are labels can reasonably be an entity such as a person, place, item, idea, topic, word, phrase, abstract concept, concrete element.  The cited generated cluster is interpreted to include a selected (master) node as a label and other nodes that the selected (master) node is selected from, therefore reading on the claimed creating entity relationships between the master node for each respective set of related nodes and each of the nodes in the respective set of related nodes. 
exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective group of nodes to a subgraph, forming a unified knowledge graph based on a plurality of subgraphs [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The cited generating a cluster of nodes, including a representative node for the cluster based on edge similarity reads on the claimed exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective group of nodes to a subgraph. The cited cluster is interpreted to be the claimed subgraph, the label for the cluster resulting from selecting a node in the cluster to represent the cluster in the combined graph is interpreted to be the claimed master node, and the cluster nodes selected to be in the cluster based on edge or string similarity is interpreted to read on the claimed entity relationships, wherein the cluster contains nodes that are related based on edge or string similarity. In the context of the cited prior art, nodes in the cluster are interpreted to reasonably include entities and the combined graph is interpreted to be the claimed unified knowledge graph.]
the unified knowledge graph is a queryable database and comprises only master nodes associated with each of related entities in each subgraph [Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 7 Lines 26-28 teach the combined graph 140 may be provided for additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, indexing, etc. Column 10 Lines 66-67 and Column 11 Lines 1-3 teaches the data stores may include the screen capture images, content graphs, and one or more combined graphs 140, as well as a screen capture index, and other data stores used to generate annotation data. The data stores may be stored on any non-transitory memory. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 40-41 teach the system may select a node that corresponds with an entity in a graph based data store over one that does not. Note: The examiner interprets the combined graph 140 may be provided for additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, and indexing reads on the claimed queryable database, wherein a data store includes one or more combined graphs (unified knowledge graph) and additional processing, such as entity disambiguation, content analysis, generation of annotation data to improve the user experience, and indexing must include reading(querying)  data from the combined graph. The combined graphs including labeled representations of clusters is interpreted to read on the claimed the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph. The cited clusters are interpreted to include the claimed related entities, wherein clusters are interpreted to be generated based on edge (relationship) similarity. Therefore nodes in the cluster are related based on a similarity metric and the label of the cluster (master node) is the word used to represent the cluster in the combined graph.] 

Petrou discloses most of the limitation as set forth in claim 15 but does not appear to expressly disclose forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, type-specific group, respective type-specific groups, and each type specific subgraph.
Panwar discloses: 
forming a plurality of type-specific groups of nodes based on the received entity data; for each respective type-specific group of nodes of the plurality of type- specific groups of nodes, type-specific group, respective type-specific groups, and each type specific subgraph [Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities common entity type grouped multiple groups of entity types, as taught by Panwar (Paragraph 0181), because both applications are directed to entity processing; incorporating entities common entity type grouped multiple groups of entity types satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

Petrou and Panwar disclose most of the limitation as set forth in claim 15 but do not appear to expressly disclose a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph.
Ravizza discloses:
a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph [FIG. 2:202 teaches a graph that includes only summary nodes of lower layer levels. FIG. 2:206 teaches a lower level graph that is summarized in to a single node in FIG. 2:204 and graph 208 is summarized into a single node 210 in the graph in layer 202. Note: The graph in layer 202 is interpreted to have less than a sum of the number nodes in each subgraph 206 or 204. The graph in layer 202 or the graph 208 is interpreted to be the claimed unified knowledge graph and graph 206 or 208 is interpreted to be subgraphs that are interpreted read on the claimed less than a sum of the number of nodes in each subgraph.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou and Panwar, by incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs, as taught by Ravizza (Column 8 Lines 58-65 and Figure 2), because the three applications are directed to graph processing; incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs provides for the elementary facts to be stored on the lowest layer of the knowledge graph and managing access to data can be more easily applied (see Ravizza Column 8 Lines 62-64 and Column 8 Line 67-Column 9 Line 1).

As to claim 16:
Petrou discloses:
The non-transitory computer-readable medium of Claim 15, wherein the method further comprises: consolidating a plurality of entity relationships across the plurality of type-specific subgraphs; and creating a database entry in a relationship database relating to any consolidated relationship [Column 1 Lines 63-65 teach the system may select a cluster label from the best string in the cluster. The best string may be determined by voting or by other techniques. Column 2 Lines 55-56 teaches selecting a content node from the cluster as a label for the cluster. Column 6 Lines 43-52 teaches the combined graph 140 may be generated using principles of graph isomorphism, which find and combine common nodes between two separate graphs. For example, the graph stitching engine 198 may cluster nodes between content graphs. The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between. Column 9 Lines 8-11 teach an entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 13 Lines 14-16 teach the label of the cluster is the word used to represent the cluster in the combined graph, for example when the combined graph is traversed. Column 16 Lines 34-35 teach the system may use other methods of selecting a label. Column 16 Lines 39-41 teach as an example, the system may select a node that corresponds with an entity in a graph based data store over one that does not. 
Note: The cited generating a cluster of nodes, including a representative node for the cluster based on edge similarity reads on the claimed a plurality of entity relationships across the plurality of type-specific subgraphs. The cited cluster is interpreted to be the claimed subgraph, the label for the cluster resulting from selecting a node in the cluster from among other nodes in the cluster to represent the cluster in the combined graph is interpreted to be in the claimed consolidating a plurality of entity relationships across the plurality of type-specific subgraphs, and the cluster nodes selected to be in the cluster based on edge or string similarity is interpreted to read on the claimed entity relationships, wherein the cluster contains nodes that are related based on edge or string similarity. The label for the cluster resulting from selecting a node in the cluster is interpreted to be a result the claimed consolidating. The cited cluster includes a plurality of nodes and only one node is selected to represent the cluster, therefore the cluster has been consolidated to one node and the one node is used as a label to represent the cluster in the combined graph. The combined graph is interpreted to be the claimed relationship database and label representing the clusters in the combined graph are interpreted to be the claimed created database entries relating to any consolidated relationship. The cited clusters are interpreted to be the claimed consolidated relationships. The labels are related to the clusters]

As to claim 17:
Petrou, Panwar, and Ravizza disclose all of the limitation as set forth in claim 15.
Panwar also discloses: 
The non-transitory computer-readable medium of Claim 15, wherein forming the plurality of type-specific groups of nodes based on the received entity data comprises 
determining a type for each respective node based on a label of an associated entity [Paragraph 0105 teaches identity objects are project specific tables created to identify types and all associated subtypes for each type. Paragraph 0106 teaches the above defined schema permits modeling a full-fledged object model which includes entities (an identity/entity pair) and relations between entities (an association between two entities identified by an entity source ID and an entity target ID. Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated. Note: Identity objects that are project specific tables created to identify types and subtypes are interpreted to be the claimed label of an associated entity. The cited identity/entity pair is interpreted to represent the claimed label of an associated entity, wherein the identity is associated with identifying types and subtypes. The cited entities are interpreted be to nodes in the cited group, therefore the cited determined types of entities for each node in a group reads on the claimed determining a type for each respective node based on a label of an associated entity.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities of common entity type grouped into multiple groups of entity types using identity object to identify entity types and subtypes, as taught by Panwar (Paragraph 0105, 0106, and 0181), because both applications are directed to entity processing incorporating entities of common entity type grouped into multiple groups of entity types using identity object to identify entity types and subtypes satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

Claim(s) 4-7, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US Patent No.: US 9424668 B1) hereinafter Petrou, in view of Panwar et al. (U.S. Publication No.: US 20090144319 A1) hereinafter Panwar, in view of Ravizza et al. (U.S Patent No.: US 10621368 B2) hereinafter Ravizza, and further in view of Sonmez et al. (US Publication No.: US 20150095303 A1) hereinafter Sonmez.
As to claim 4:
The method of Claim 1, wherein disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within a type-specific group of nodes comprises: 
Petrou, Panwar, and Ravizza discloses all of the limitation as set forth in claim 1 and most of claim 4.
Panwar also discloses: 
entity data in the respective type-specific group of nodes, represented in the respective type-specific group of nodes [Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities common entity type grouped multiple groups of entity types, as taught by Panwar (Paragraph 0181), because both applications are directed to entity processing; incorporating entities common entity type grouped multiple groups of entity types satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

Petrou, Panwar, and Ravizza discloses all of the limitation as set forth in claim 1 but does not appear to expressly disclose The method of Claim 1, wherein disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within a type-specific group of nodes comprises: determining a blocked data set from the entity data based on a blocking parameter, wherein: the blocked data set comprises data regarding a first set of nodes, the first set of nodes is a subset of a second set of nodes, and matching at least two nodes in the first set of nodes in the blocked data set.
Sonmez discloses:
determining a blocked data set from the entity data based on a blocking parameter, wherein:23Client Ref. No.: 1911227US P+S Ref. No.: INTU/0368USthe blocked data set comprises data regarding a first set of nodes, and the first set of nodes is a subset of a second set of nodes [Paragraph 0026 teaches extract entity-related data, map the data to a corresponding domain ontology and store the data in a Hadoop Distributed File System (HDFS) 256 for post processing. Note: Extracted entity related data and mapping the data to domain ontology is interpreted to be the claimed determining a blocked data set and mapping the data corresponding to a corresponding domain ontology is interpreted to be the claimed determining a blocked data set based on a blocking parameter. The domain ontology is interpreted to be the claimed blocking parameter, wherein the domain ontology is used to map the data to a corresponding domain ontology. In other words, the mapping is based on the domain ontology, therefore making it a parameter in which to base the mapping. The extracted entity related data is interpreted to be the claimed second set of nodes and the mapped entity-related data to corresponding domain ontology is interpreted to be the claimed first set of nodes. The corresponding domain ontology is interpreted to represent separate mappings to corresponding or separate domain ontologies, therefore teaching the claimed blocked data sets. The examiner interprets claimed nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes and the extracted and mapped entity-related data representing separated mappings to corresponding or separate data domain ontologies are interpreted to be the claimed determined blocked data set. ]; and matching at least two nodes in the first set of nodes in the blocked data set [Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Note: Duplicative entities is interpreted to be the claimed matching at least two entities, wherein the data cleaning and filtering is interpreted to be a post-processing step, therefore the duplicate entries are from within the mapped corresponding domain ontologies. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 5:
Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claims 1 and 4.
Sonmez also discloses:
The method of Claim 4, wherein matching the at least two nodes in the first set of nodes in the blocked data set comprises
matching the at least two nodes on at least one identical attribute associated with each node of the at least two nodes [Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Identical fields is interpreted to be the claimed identical attributes associated with each entity, wherein identical is interpreted to be the claimed matching. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 6:
Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claim 1 and 4.
Sonmez also discloses:
The method of Claim 4, wherein matching the at least two nodes in the first set of nodes in the blocked data set comprises matching the at least two nodes based on a machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Machine learning technologies used in the cited reference’s data system is reasonably interpreted include the use of machine learning technologies to accomplish identification of identical fields or duplicative entities. The examiner interprets the cited acquiring, extracting, and analyzing knowledge to include the cited data cleaning and filtering to filter duplicative or incomplete entities, wherein the acquiring, extracting, and analyzing knowledge is done using machine learning technologies. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 7:
Petrou discloses: 
The method of Claim 6, wherein the algorithm is a clustering algorithm [Column 11 Lines 64-65 teach one graph isomorphism technique is to clustering similar nodes. Column 15 Lines 63-67 teach the process 600 may begin by clustering the nodes in the content graph (605). The nodes may represent words (e.g., space-delimited strings) or may represent feature points. The clustering may be based on one or more of node similarity (e.g., word similarity), edge similarity, neighborhood similarity, etc. Note: The examiner interprets the techniques used to cluster similar nodes to be the claimed clustering algorithm.]

Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claim 1, 4, and 6.
Sonmez also discloses:
machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating machine learning technologies, as taught by Sonmez (Paragraphs 0022, 0026, 0029), because all four applications are directed to entity processing; incorporating machine learning technologies improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 11:
Petrou, Panwar, and Ravizza discloses all of the limitation as set forth in claim 8.
Panwar also discloses: 
entity data in the respective type-specific group of nodes, represented in the respective type-specific group of nodes [Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities common entity type grouped multiple groups of entity types, as taught by Panwar (Paragraph 0181), because both applications are directed to entity processing; incorporating entities common entity type grouped multiple groups of entity types satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

Petrou, Panwar, and Ravizza discloses all of the limitation as set forth in claim 8 and some of claim 11 but does not appear to expressly disclose the processing system of Claim 8, wherein disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within a type-specific group of nodes comprises: determining a blocked data set from the entity data based on a blocking parameter, wherein: the blocked data set comprises data regarding a first set of nodes, and the first set of nodes is a subset of a second set of nodes
Sonmez discloses:
The processing system of Claim 8, wherein disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within a type-specific group of nodes comprises: 
determining a blocked data set from the entity data based on a blocking parameter, wherein:23Client Ref. No.: 1911227US P+S Ref. No.: INTU/0368USthe blocked data set comprises data regarding a first set of nodes, and the first set of nodes is a subset of a second set of nodes [Paragraph 0026 teaches extract entity-related data, map the data to a corresponding domain ontology and store the data in a Hadoop Distributed File System (HDFS) 256 for post processing. Note: Extracted entity related data and mapping the data to domain ontology is interpreted to be the claimed determining a blocked data set and mapping the data corresponding to a corresponding domain ontology is interpreted to be the claimed determining a blocked data set based on a blocking parameter. The domain ontology is interpreted to be the claimed blocking parameter, wherein the domain ontology is used to map the data to a corresponding domain ontology. In other words, the mapping is based on the domain ontology, therefore making it a parameter in which to base the mapping. The extracted entity related data is interpreted to be the claimed second set of nodes and the mapped entity-related data to corresponding domain ontology is interpreted to be the claimed first set of nodes. The corresponding domain ontology is interpreted to represent separate mappings to corresponding or separate domain ontologies, therefore teaching the claimed blocked data sets. The examiner interprets claimed nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes and the extracted and mapped entity-related data representing separated mappings to corresponding or separate data domain ontologies are interpreted to be the claimed determined blocked data set. ]; and matching at least two nodes in the first set of nodes in the blocked data set [Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Note: Duplicative entities is interpreted to be the claimed matching at least two entities, wherein the data cleaning and filtering is interpreted to be a post-processing step, therefore the duplicate entries are from within the mapped corresponding domain ontologies. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 12:
Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claim 1 and 11.
Sonmez also discloses:
The processing system of Claim 11, wherein matching the at least two nodes in the first set of nodes in the blocked data set comprises
matching the at least two nodes on at least one identical attribute associated with each node of the at least two nodes [Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Identical fields is interpreted to be the claimed identical attributes associated with each entity, wherein identical is interpreted to be the claimed matching. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 13:
Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claim 8 and 11.
Sonmez also discloses:
The processing system of Claim 11, wherein matching the at least two nodes in the first set of nodes in the blocked data set comprises matching the at least two nodes based on a machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Machine learning technologies used in the cited reference’s data system is reasonably interpreted include the use of machine learning technologies to accomplish identification of identical fields or duplicative entities. The examiner interprets the cited acquiring, extracting, and analyzing knowledge to include the cited data cleaning and filtering to filter duplicative or incomplete entities, wherein the acquiring, extracting, and analyzing knowledge is done using machine learning technologies. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 14:
Petrou discloses:
The processing system of Claim 13, wherein the 
algorithm is a clustering algorithm [Column 11 Lines 64-65 teach one graph isomorphism technique is to clustering similar nodes. Column 15 Lines 63-67 teach the process 600 may begin by clustering the nodes in the content graph (605). The nodes may represent words (e.g., space-delimited strings) or may represent feature points. The clustering may be based on one or more of node similarity (e.g., word similarity), edge similarity, neighborhood similarity, etc. Note: The examiner interprets the techniques used to cluster similar nodes to be the claimed clustering algorithm.]

Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claim 8, 11, and 13.
Sonmez also discloses:
machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating machine learning technologies, as taught by Sonmez (Paragraphs 0022, 0026, 0029), because all four applications are directed to entity processing; incorporating machine learning technologies improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 18:
Petrou, Panwar, and Ravizza discloses all of the limitation as set forth in claim 15.
Panwar also discloses: 
entity data in the respective type-specific group of nodes, represented in the respective type-specific group of nodes [Paragraph 0181 teaches a typical graph formed by entity types and relations can be divided into multiple groups of entity types such that no two entity types belonging to two different groups have a relation between them. For example FIG. 28 shows a graph that can be divided into three groups. Group G1 is comprised of entities (asset types) A, B, C and D: parent entity A which is parent to child entity B which is a parent entity to entities D and C. Group G2 is comprised of parent entity E which is parent to child entity F. There is no relationships between any entity in group G1 and group G2. Group G3 is comprised of entities G, H and I with parent entity G being parents to entities H and I and entity H being parent entity to entity I. There are no relationships between any entity in group G3 and any entity in group G1 or G2, and that is why they are separated into the groups into which they are separated.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, by incorporating entities common entity type grouped multiple groups of entity types, as taught by Panwar (Paragraph 0181), because both applications are directed to entity processing; incorporating entities common entity type grouped multiple groups of entity types satisfies the goal of loading a database as efficiently as possible (see Panwar Paragraph 0159).

Petrou, Panwar, and Ravizza discloses all of the limitation as set forth in claim 15 and some of claim 18 but does not appear to expressly disclose the non-transitory computer-readable medium of Claim 15, wherein disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within a type-specific group of nodes comprises: determining a blocked data set from the entity data based on a blocking parameter, wherein: the blocked data set comprises data regarding a first set of nodes, and the first set of nodes is a subset of a second set of nodes
Sonmez discloses:
The non-transitory computer-readable medium of Claim 15, wherein disambiguating the nodes within the respective type-specific group of nodes to identify one or more sets of related nodes representing a single entity within a type-specific group of nodes comprises: 
determining a blocked data set from the entity data based on a blocking parameter, wherein:23Client Ref. No.: 1911227US P+S Ref. No.: INTU/0368USthe blocked data set comprises data regarding a first set of nodes, and the first set of nodes is a subset of a second set of nodes [Paragraph 0026 teaches extract entity-related data, map the data to a corresponding domain ontology and store the data in a Hadoop Distributed File System (HDFS) 256 for post processing. Note: Extracted entity related data and mapping the data to domain ontology is interpreted to be the claimed determining a blocked data set and mapping the data corresponding to a corresponding domain ontology is interpreted to be the claimed determining a blocked data set based on a blocking parameter. The domain ontology is interpreted to be the claimed blocking parameter, wherein the domain ontology is used to map the data to a corresponding domain ontology. In other words, the mapping is based on the domain ontology, therefore making it a parameter in which to base the mapping. The extracted entity related data is interpreted to be the claimed second set of nodes and the mapped entity-related data to corresponding domain ontology is interpreted to be the claimed first set of nodes. The corresponding domain ontology is interpreted to represent separate mappings to corresponding or separate domain ontologies, therefore teaching the claimed blocked data sets. The examiner interprets claimed nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes and the extracted and mapped entity-related data representing separated mappings to corresponding or separate data domain ontologies are interpreted to be the claimed determined blocked data set. ]; and matching at least two nodes in the first set of nodes in the blocked data set [Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Note: Duplicative entities is interpreted to be the claimed matching at least two entities, wherein the data cleaning and filtering is interpreted to be a post-processing step, therefore the duplicate entries are from within the mapped corresponding domain ontologies. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 19:
Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claim 15 and 18.
Sonmez also discloses:
The non-transitory computer-readable medium of Claim 18, wherein matching the at least two nodes in the first set of nodes in the blocked data set comprises
matching the at least two nodes on at least one identical attribute associated with each node of the at least two nodes [Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Identical fields is interpreted to be the claimed identical attributes associated with each entity, wherein identical is interpreted to be the claimed matching. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

As to claim 20:
Petrou, Panwar, Ravizza, and Sonmez discloses all of the limitation as set forth in claims 15 and 18.
Sonmez also discloses:
The non-transitory computer-readable medium of Claim 18, wherein matching the at least two nodes in the first set of nodes in the blocked data set comprises matching the at least two nodes based on a machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Machine learning technologies used in the cited reference’s data system is reasonably interpreted include the use of machine learning technologies to accomplish identification of identical fields or duplicative entities. The examiner interprets the cited acquiring, extracting, and analyzing knowledge to include the cited data cleaning and filtering to filter duplicative or incomplete entities, wherein the acquiring, extracting, and analyzing knowledge is done using machine learning technologies. The examiner interprets claimed the nodes to be entities, therefore cited entities are interpreted to read on the claimed nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Petrou, Panwar, and Ravizza, by incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology, as taught by Sonmez (Paragraph 0026), because all four applications are directed to entity processing; incorporating extracting entity related data and mapping the data corresponding to a corresponding domain ontology improves the processes and performance of knowledge generation by saving time, reducing operating costs, and freeing up resources (see Sonmez Paragraph 0064).

Response to Arguments
Applicant presents the following arguments in March 21, 2022 remarks pages 8-14:
“The Claims are Not Directed to an Abstract Idea Because the Claimed Features Cannot be Practically Performed in the Human Mind” and “Any Alleged Abstract Idea is Integrated into a Practical Application”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully considered but they are not persuasive. Regarding independent claims 1, 8, and 15, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the examiner maintains the claim recites an abstract idea. For example, but for the limitations stating “receiving entity data from a data source comprising a plurality of nodes” and “exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph”, the mention of “forming”, “disambiguating”, and “creating”,  the examiner maintains, in the context of this claim, encompasses a user mentally grouping entities (or nodes) based on type and thinking of relationships between entities. The examiner also maintains the judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph. Receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph is considered by the examiner to be mere data gathering such that it amounts to no more than insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea.
Therefore, in view of the Applicant’s arguments and amendments, as presented in remarks  pages 8-14 on March 21, 2022, the examiner respectfully submits claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph are interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). The examiner maintains interpretation that these limitations are directed to mere instructions, and mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The examiner further maintains, the additional limitations reciting receiving entity data from a data source comprising a plurality of nodes and exporting the master node for every set of related nodes of the one or more sets of related nodes, the entity relationships, and the nodes within the respective type-specific group of nodes to a type-specific subgraph do not impose a meaningful limits on the judicial exception and they merely confines the claim to a particular technological environment or field of use.

Applicant presents the following arguments in March 21, 2022 remarks pages 14-15:
“Petrou fails to teach, suggest, or otherwise render obvious "receiving entity data from a data source comprising a plurality of nodes" and "disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes."”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully and respectfully considered, but they are not persuasive. Petrou’s disclosure of a content graph used to disambiguate words that include entities discloses the current claim language “receiving entity data from a data source comprising a plurality of nodes” and “disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes” (see Petrou’s Column 2 Lines 50-58, Column 6 Lines 46-52, Column 7 Lines 2-5, Column 8 Lines 50-53, Column 9 Lines 1-8, Column 9 Lines 8-11, Column 9 Lines 11-16, and Column 9 Lines 19-29). As for the claim limitations reciting, “receiving entity data from a data source comprising a plurality of nodes”, the system 100 of Petrou  includes an entity identification engine that matches items identified by the recognition engine 194 in one captured screen image to entities in a data graph (see Column 8 Lines 50-53). System 100 includes an entity identification engine, the system 100 may also include the data graph. The data graph may be a large graph-based data store that stores data and rules that describe knowledge about the data in a form that provides for deductive reasoning. For example, in a data graph, information may be stored about entities in the form of relationships to other entities and properties or attributes about an entity (see Column 9 Lines 1-8). Data graph may be stored in an external storage device accessible from server 190 and/or mobile device 180. In some implementations, the data graph may be distributed across multiple storage devices and/or multiple computing devices, for example multiple servers. The entities, attributes, and relationships in the data graph may be searchable, e.g., via an entity index. For example, the entity index may include text by which an entity has been referred to. Thus, reference to the data graph may be understood to include an entity index that facilitates finding an entity using a text equivalent (see Column 9 Lines 19-29). An accessible and searchable data graph that is used to identify recognized entities in a captured screen image reads on the claimed data source comprising a plurality of nodes, wherein the cited data graphs reasonably include the claimed plurality of nodes. In the context of the cited prior art, accessible and searchable entities and their relationships in a data graph reasonably includes the claimed receiving entity data from a data source. To further elaborate, with emphasis, Petrou’s disclosure of entities, attributes, and relationships in the data graph may be searchable, e.g., via an entity index (see Column 9 Lines 19-29), where the data graph contains nodes of words that are identified as entities (see Column 13 Lines 47-48) further reads and teaches the claim language “receiving entity data from a data source comprising a plurality of nodes”. 
As for the claim limitation, “disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes”, generating a combined graph from the plurality of content graphs by clustering the content nodes and disambiguating an entity mention in one of the plurality of images based on context derived from the combined graph. The operations may also include, for a cluster, selecting a content node from the cluster as a label for the cluster, wherein the cluster label is used as context for disambiguating the entity (see Column 2 Lines 50-58). The graph stitching engine 198 may cluster nodes between content graphs based on string similarity, edge similarity, bounding box similarity, etc. A cluster may represent a node in the combined graph 140. A cluster may have one content node from one content graph, a content node from each content graph of the images in the session, or any number in between (see Column 6 Lines 46-52). If four content nodes are associated with the string “to” and one content node is associated with the string “t0” the system may conclude the best string for the cluster label is “to” (see Column 7 Lines 2-5). An entity, by way of non-limiting example, may include a person, place, item, idea, topic, word, phrase, abstract concept, concrete element, other suitable thing, or any combination of these (see Column 9 Lines 8-11). Entities may be related to each other by labeled edges that represent relationships. The labeled edges may be directed or undirected. For example, the entity representing the National Football League may be related to a Jaguar entity by a “has team” relationship (see Column 9 Lines 11-16). The cluster of nodes read on the claimed group of nodes. In the context of the cited prior art, operations including disambiguating entity mentions that are content nodes in a cluster, wherein a cluster may represent a node in the combined graph and may have one content node, a content node from each of the content graphs, or any quantity in between reads on the claimed disambiguating the nodes within the respective group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes. To further elaborate, clusters with content nodes that are associated with a single string or entity is interpreted to be the claimed sets of related nodes representing a single entity within the respective group of nodes. Using the strings of the content node such as “to” and “t0” or labeled edges that represent relations, to agree on a label is interpreted to be the claimed disambiguating the nodes within the respective group of nodes. For example, in the context of the cited prior art, if two nodes in a cluster have the strings “Barack” and “Obama” respectively, an agreed upon label could be “Barack Obama”. Therefore, the agreed upon label is interpreted to be a result of disambiguating nodes in the cluster. Therefore, the cluster including “to” and “t0” or “Barack” and “Obama” is interpreted to read on the claimed group of nodes to identify one or more sets of related nodes representing a single entity within the respective group of nodes. To further address the applicant’s arguments, Petrou’s disclosure of FIG. 5 illustrates a flow diagram of an example process 500 for identifying and ranking entities (see Column 13 Lines 47-48) and the system generating a content graph for the image (515). The content graph including space-delimited strings, e.g. words, as nodes. In some implementations, if a recognition confidence level for a string does not meet a threshold the system may not include a node for that string (see Column 14 Lines 1-5) and the cluster of nodes including the ambiguous entities, “Shinozuka” and “inozuka” (entity) (see Figure 4 and the above citations) positively support the selection of a label “Shinozuka” indicating a disambiguation of nodes in cluster containing “Shinozuka” and “inozuka”. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169